                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD SCOTT SMITH                       :      CIVIL ACTION
                                          :
       v.                                 :
                                          :
NANCY A. BERRYHILL,                       :
Acting Commissioner of                    :
Social Security                           :      NO. 18-3852

                                         ORDER

       AND NOW, this 20th day of June, 2019, for the reasons expressed in the Court’s

Opinion filed today, it is

       ORDERED that the decision of the Commissioner be, and the same hereby is,

AFFIRMED. The Clerk of Court is directed to mark this matter as CLOSED.




                                                 BY THE COURT:


                                                       /s/Jacob P. Hart
                                                 ___________________________________
                                                 JACOB P. HART
                                                 UNITED STATES MAGISTRATE JUDGE
